Exhibit 10.58
 
MUTUAL GENERAL RELEASE


THIS MUTUAL GENERAL RELEASE (this “Release”) is made and entered into, as of
March 12, 2014 (“Effective Date”) by and between Frozen Food Gift Group, Inc.
(“FROZ”), on the one hand, and Philip Nagele and Joseph Masters
(“Nagele/Masters”), on the other hand.  Each of the aforementioned may be
referred to collectively as the “Parties” and each individually as a “Party”
herein.
 
RECITALS
 
A.  Newco Ice Cream, Inc., and Nagele/Masters entered into an Independent
Contractor Agreement dated July 31, 2009.
 
B.  The Parties, without any concession or admission of unlawful or improper
conduct, liability, fault or wrongdoing, wish to effect a full, complete, final
and binding settlement and compromise of all matters that are, have been, or
might have been in controversy between or among the Parties, including those
arising out of the Parties’ business relationship and the Agreement, from the
beginning of time through the date of this Release, with prejudice, and the
Parties further desire to covenant not to sue one another with respect to the
same matters.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound
hereby, agree as follows:
 
TERMINATION OF CONTRACT
 
1.  
The Parties agree that upon issuance of a sum of $16,000 in FROZ stock ($7,500
to Philip Nagele; $7,500 to Joseph Masters; $1,000 to Jack Gruber), any
obligations of the Parties to each other shall be released and discharged, and
each of the Parties hereto shall immediately be bound to comply with the terms
of full release and the negative covenants contained herein below. Additionally,
ownership of the assets included in the Agreement will be returned to
Nagele/Masters, and the Covenant Not to Compete shall be rescinded. The number
of shares to be issued will be determined by the closing price of FROZ stock on
March 12, 2014.

 
 
 
1

--------------------------------------------------------------------------------

 
 
2.  
The Parties do hereby covenant that each of them shall not, in perpetuity,
commence or maintain any suit, complaint or administrative or regulatory action
(including, without limitation with the US Securities and Exchange Commission,
the Financial Industry Regulatory Authority and/or any state Court or state Bar
organization regulating attorneys and/or the practice of law) against each other
and/or their respective predecessors, parent corporations, holding companies,
subsidiaries, affiliates, divisions, heirs, successors and assigns, and all of
their officers, directors, employees, attorneys and agents whether at law or in
equity relating in any way to any and all matters that are, have been, or might
have been in controversy between or among the Parties including those arising
out of the Parties’ business relationship and the Agreement, from the beginning
of time through the date of this Release.

 
3.  
FROZ, individually and on behalf of its agents, representatives, attorneys,
fiduciaries, assignees, heirs, executors, administrators, beneficiaries and
trustees, as applicable, irrevocably and unconditionally waive, release and
forever discharge Nagele/Masters including (as applicable), but not limited to,
officers, directors, employees, predecessors, successors, affiliates, employees,
agents, representatives, attorneys, fiduciaries, assignees, heirs, executors,
administrators, beneficiaries and trustees, as applicable, from all claims,
charges, complaints, counterclaims, actions, causes of action, grievances,
controversies, demands, agreements, contracts, covenants, promises, liabilities,
judgments, obligations, debts, damages (including, but not limited to, actual,
compensatory, exemplary and punitive damages, and all claims for pain and
suffering or emotional distress), attorneys’ fees and costs and/or any other
liabilities of any kind, nature, description or character, related to the Debt,
from the beginning of time through the date of this Release, with prejudice.

 
4.  
Nagele/Masters, individually and on behalf of its agents, representatives,
attorneys, fiduciaries, assignees, heirs, executors, administrators,
beneficiaries and trustees, as applicable, irrevocably and unconditionally
waive, release and forever discharge FROZ, including (where applicable), but not
limited to, its officers, directors, employees, predecessors, successors,
affiliates, employees, agents, representatives, attorneys, fiduciaries,
assignees, heirs, executors, administrators, beneficiaries and trustees, as
applicable, from all claims, charges, complaints, counterclaims, actions, causes
of action, grievances, controversies, demands, agreements, contracts, covenants,
promises, liabilities, judgments, obligations, debts, damages (including, but
not limited to, actual, compensatory, exemplary and punitive damages, and all
claims for pain and suffering or emotional distress), attorneys’ fees and costs
and/or any other liabilities of any kind, nature, description or character
related to the Debt, from the beginning of time through the date of this
Release, with prejudice.

 
5.  
This Release shall be binding upon the Parties, their successors, assigns and
personal representatives. 

 
6.  
By executing this Release, the Parties do not admit any allegations made against
any of them in connection with the Debt, business relationship and the
aforementioned transactions and dealings between the Parties.  Nothing contained
in this Release, nor any of the acts taken hereunder, shall be deemed or
construed as an admission of liability of any violation of any applicable law,
ordinance,

 
 
 
2

--------------------------------------------------------------------------------

 
 
7.  
The Parties further agree that they shall refrain from making any public or
private comment with respect to the subject matter and resolution of the claims
between them, other than required by the law, including the SEC, as covered by
this Release, and from making any derogatory or disparaging remarks concerning
any other Party hereto.  In response to any inquiries from anyone other than
those the Parties listed herein and their attorney(s), tax advisor(s), court of
competent jurisdiction or investigative agency or body, or as required by law,
regarding the terms, provisions and circumstances leading up to this Release,
the Parties and/or their counsel will simply state that the matter has been
resolved and will make no other comment whatsoever. Notwithstanding the
confidentiality provision above, the Parties may provide the information set
forth herein to their respective attorneys, accountants and tax advisors, as
required (all of whom shall be advised of the confidentiality provisions of this
Release and who shall agree to be bound by the confidentiality provisions in the
same manner in which the Parties are bound).

 
8.  
This Release may be executed in counterparts and via facsimile transmission.

 
9.  
This Release will be deemed to have been made and delivered in the state of
California and will be governed as to validity, interpretation, construction,
effect and in all other respects by the internal laws of the State of
California.

 
10.  
Each signatory hereto acknowledges that he has read this release, has had the
opportunity to consult with counsel and fully understands it, and represents
that he has full authority to execute it.

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this MUTUAL GENERAL
RELEASE as of the date first above mentioned.
 
 
Frozen Food Gift Group, Inc.
By:  /s/ Jonathan Irwin
Jonathan Irwin, Chief Executive Officer
 
 
Philip Nagele
By: /s/ Philip Nagele
Philip Nagele
 
 
Joseph Masters
By: /s/ Joseph Masters
Joseph Masters
 
     
 
 



3

--------------------------------------------------------------------------------



